Citation Nr: 0012585	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  89-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) dependency 
and indemnity compensation benefits pursuant to 38 U.S.C.A. 
§§ 1151 and 1310 (West 1991).  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945.  He died in November 1982.  The Department of Veterans 
Affairs (VA) Regional Office (RO) denied benefits pursuant to 
38 U.S.C.A. §§ 1151 and 1310 (West 1991) in June 1985, and 
the appellant, who is the veteran's widow, appealed its 
decision.  For reasons which are unclear, the claim lay 
dormant until 1992.  Thereafter, the case fell under a VA-
wide stay on all claims under 38 U.S.C.A. § 1151 (West 1991), 
which was declared until the matters raised by Gardner v. 
Derwinski, 1 Vet. App. 584 (1991) could be resolved.  In 
1994, the U.S. Supreme Court issued Brown v. Gardner, 513 
U.S. 115 (1994), and the VA-wide stay on adjudicating claims 
under 38 U.S.C.A. § 1151 was lifted shortly thereafter.

This cases was initially before the Board in May 1997, when 
it was remanded for additional development, including, inter 
alia, in order to determine whether the appellant wished to 
present testimony at a personal hearing.  The appellant did 
not indicate that she desired a hearing but rather indicated 
that she wished this case, which has been pending for many 
years, to be decided.

The RO, pursuant to the Board's remand, made exhaustive 
attempts to obtain any additional outstanding medical 
records, without success.  After the RO was unable to obtain 
any additional records as a result of its exhaustive attempts 
to do so following the Board's remand, it advised the 
appellant in April 2000 that she herself could submit 
additional evidence.  She did not do so.



FINDING OF FACT

There is no competent medical evidence of record showing that 
there is a nexus between the veteran's death any VA medical 
treatment.


CONCLUSION OF LAW

The claim of entitlement to VA dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. §§ 1151 and 
1310 is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


The appellant is seeking entitlement to VA dependency and 
indemnity compensation benefits pursuant to 
38 U.S.C.A. §§ 1151 and 1310 based on the veteran's death 
during a private hospitalization from October to November 
1982.  She contends (1) that VA prescription of steroids for 
the veteran's chronic obstructive pulmonary disease caused 
the veteran to have peptic ulcer disease which contributed to 
his death; (2) that VA prescription of medications for peptic 
ulcer disease caused his death; and (3) that VA failed to 
properly treat the veteran.  (See her August 1983, November 
1984, and June 1986 statements.)

In the interest of clarity, the Board will describe the 
factual background of this case; review the relevant law, 
regulations and Court decisions; and then render an analysis 
of the claim.  

Factual background

An April 1978 VA hospital summary is of record.  Diagnoses 
included emphysema.  During the hospitalization, he was 
treated with bronchodilators.  The veteran was again 
hospitalized at a VA facility in July 1981 with a diagnosis 
of chronic obstructive pulmonary disease (COPD), 
predominantly emphysema in acute exacerbation.  His 
medication included Prednisone.  On discharge, the Prednisone 
was to be tapered on follow-up visits.  The veteran was again 
hospitalized in August 1981 after having four emergency room 
admissions during the previous 48 hours due to acute 
exacerbations of his COPD.

A private terminal hospital report for the period from 
October 1982 to November 1982 shows that the veteran was 
admitted to the hospital with exacerbation of chronic 
obstructive pulmonary disease and with nausea and coffee 
grounds emesis.  It was stated that his chronic obstructive 
pulmonary disease was slowly and inexorably progressing and 
crippling.  During hospitalization, the veteran's nausea 
became a greater and greater problem, and he finally had to 
be transferred to the intensive care unit because of a 
distended tympanitic abdomen and a clinical question of 
ruptured viscous versus ulcer with posterior penetration.  At 
this time, he developed an increased leukocytosis and 
elevated creatinine, and antibiotic medications were changed.  
Hypoxemia with intermittent confusion persisted.  It was felt 
that basically the veteran was near the end of his course 
with chronic obstructive pulmonary disease with no real 
cardiac or pulmonary reserve, and the decision was made not 
to resuscitate him or to prolong his life artificially.  On 
one afternoon in November, the veteran became bradycardic, 
hypotensive, and then asystolic, and he was pronounced dead 
due to cardiac arrest secondary to advanced chronic 
obstructive pulmonary disease with complicating peptic ulcer 
disease and sepsis.  Cardiac arrest secondary to advanced 
chronic obstructive pulmonary disease with complicating 
peptic ulcer disease and sepsis were the final hospital 
diagnoses.  

The veteran's November 1982 death certificate indicates that 
he died from respiratory failure due to obstructive airway 
disease due to emphysema, with no other significant 
conditions being present.  No autopsy was performed.  

Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Jones, the Court noted that amendments to 
38 U.S.C.A. § 1151 which were promulgated in 1996 were 
expressly made applicable by Congress only to claims filed on 
or after October 1, 1997.  Because the appellant's claim for 
benefits was received before October 1, 1997, the 1996 
amendments are not applicable and are not mentioned or 
applied herein.  


Dependency and indemnity compensation

VA dependency and indemnity compensation benefits may be 
granted when a veteran dies from a compensable disability.  
38 U.S.C.A. § 1310(a).  Compensation pursuant to 
38 U.S.C.A. § 1151 shall be awarded in the same manner as if 
a qualifying death were service-connected.  
38 U.S.C.A. § 1151.

Well grounded claims

The threshold question which must be resolved with regard to 
a claim is whether the claimant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of pertinent causation is not sufficient; the 
claimant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In order for a death claim to be well grounded, there must be 
competent evidence of death; of incurrence or aggravation of 
a fatal disease or injury in service in the form of lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the veteran's death in the form of 
medical evidence.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996), 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).

The Court has held that the requirements for a well-grounded 
claim under 38 U.S.C.A. § 1151 parallel those generally set 
forth for establishing service connection claims, as follows: 
(1) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; (2) medical 
evidence of a current disability; and (3) medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet. App. 460 (1999).  

Analysis

As noted in the Introduction, it appears that certain of the 
veteran's medical records are missing and cannot be located, 
despite the Board's May 1997 remand and subsequent attempts 
of the RO to secure these records.  In cases such as these, 
VA has a heightened duty to explain its findings and 
conclusions.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992). The Board's analysis of this claim was undertaken 
with this duty in mind. The case law does not, however, lower 
the legal standard for proving a claim but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Karnas considerations

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the claimant to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed before October 1, 
1997, the provisions of 38 U.S.C.A. § 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.

Well groundedness

As for the first Jones prong, there is evidence of VA 
treatment, including a number of VA hospitalization and 
outpatient treatment reports during the years preceding his 
death.  Although there is no specific evidence of disease or 
injury arising therefrom, the Board finds that the mere fact 
of VA treatment is arguably sufficient to satisfy the 
requirements for a well grounded claim.

The second prong of the Jones well groundedness test 
described above is obviously met, as there is competent 
medical evidence of the fact that the veteran is currently 
deceased, namely, his November 1982 death certificate.

The third prong of the Jones well groundedness test is not 
met, however, as there is no competent medical evidence of 
record showing that medication or treatment which VA 
prescribed or failed to prescribe caused or contributed 
substantially or materially to the veteran's death.  The 
competent medical evidence of record indicates that the 
veteran's death was caused by cardiac arrest due to chronic 
obstructive pulmonary disease, and that peptic ulcer disease 
and sepsis may have played a part.  No competent medical 
evidence of record provides a nexus between any VA treatment 
and the causes of the veteran's death, and the appellant has 
identified no such medical evidence.  

While the appellant evidently feels that medication VA 
prescribed for the veteran's respiratory disability caused 
his death and that VA failed to properly treat the veteran, 
since the appellant is a layperson, her opinion as to the 
matter of medical nexus between VA treatment and his death is 
of no probative value and may not serve to well ground the 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  Competent 
medical nexus evidence is required.  

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the appellant has not submitted a well-
grounded claim for entitlement to service connection for the 
cause of the veteran's death.  The Board finds that the 
appellant has been given ample opportunity to present 
evidence and argument in support of her claim, and that she 
is not prejudiced by the Board's denial on the narrower basis 
that she has failed to present a well-grounded claim.  The RO 
accorded her claim more consideration than it was entitled.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

Since the claim is not well grounded, VA has no duty to 
assist the appellant with her claim.  The Board has reviewed 
the record in light of the United States Court of Veterans 
Appeals (Court) decisions in Robinette v. Brown, 8 Vet. App. 
69 (1995) and Epps v. Brown, 9 Vet. App. 341 (1996).  The 
Board finds that the appellant was provided with adequate 
notice of the basis for the denial of her claim, and of the 
evidence required to support it.  By this decision, the Board 
is further informing the appellant of the type of evidence 
she must present in order to make her claim well grounded.  A 
medical opinion opining that the veteran's death was causally 
linked to VA medical treatment or lack thereof would serve to 
well ground the claim.


ORDER

A well-grounded claim not having been submitted, entitlement 
to VA dependency and indemnity compensation benefits pursuant 
to 38 U.S.C.A. §§ 1151 and 1310 is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

